DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This is in response to the above application filed on 01/27/2021.  Claims 1 – 20 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, ll. 3 - 4 recites “the inner peripheral boundary is formed by the plateau surface when the first component of the assembly is in the first position” which is interpreted to mean that the plateau surface defined the entire inner peripheral boundary.  Claim 8, ll. 5 - 6 recites “…the inner peripheral boundary is formed by the plateau surface and the second tapered surface when the first component of the assembly is in the second position”.  Claim 8 depends from Claim 7.  Claim 7 recites “The assembly of claim 1, wherein the center body includes a first tapered surface, a second tapered surface and a plateau surface that extends axially between the first tapered surface and the second tapered surface”.  Since the plateau surface and the second tapered surface are two distinct surfaces defined around the central axis of the central body, it is unclear how, in the second position, the inner peripheral boundary could be formed by both the plateau surface and the second tapered surface.  Claim 8, ll. 5 - 6 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 15, ll. 14 - 17 recites “the first component of the assembly comprising a first of the center body or the nacelle inlet structure; and the second component of the assembly comprising a second of the center body or the nacelle inlet structure” is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  It is unclear if Claim 15, ll. 16 – 17 is reciting a second center body or a second nacelle inlet structure in addition to the first center body or the first nacelle inlet structure recited in Claim 15, ll. 14 - 15 or if Claim 15, ll. 14 – 17 is merely renaming the previously recited ‘center body’ as a ‘first center body’ or a ‘second center body’ and merely renaming the previously recited ‘nacelle inlet structure’ as a ‘first nacelle inlet structure’ or a ‘second nacelle inlet structure’.  It is improper to use two or more different terms for the same structure because doing so creates confusion regarding the scope of the claim, i.e., how many structures are being claimed and are they the same or different structures.  Claim 15 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7 and 9 - 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herzog (5,105,615) in view of Harshman (2,970,431).
Regarding Claim 1, Herzog teaches, in Fig. 1, the invention as claimed, including an assembly for an aircraft propulsion system (Fig. 6 and Col. 1, ll. 5 – 10 “turbojet engine”), comprising: a center body (1 and 5); a scarfed inlet structure (6) extending circumferentially about the center body (1 and 5); and an inlet passage (7) radially between and formed by at least the center body (1 and 5) and the scarfed inlet structure (6), the inlet passage (7) comprising a metering portion (labeled); a first component (6) of the assembly and a second component (1 and 5) of the assembly arranged along an axis (A); wherein the first component of the assembly comprises one of the center body or the scarfed inlet structure (6), and the second component of the assembly comprises the other one of the center body (1 and 5) or the scarfed inlet structure.  Herzog is silent on said first component (6) of the assembly configured to rotate about said axis (A) relative to said second component (1 and 5) of the assembly between a first position where the metering portion has a first area; and a second position where the metering portion has a second area that is different than the first area.
	Harshman teaches, in Figs. 1 – 3 and Col. 2, ll. 20 - 45, a similar scarfed inlet structure (17) that rotated about its axis to facilitate changing the frontal air inlet capture area from the maximum area (Fig. 1) to the minimum capture area (Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herzog with the scarfed inlet structure (17) that rotated about its axis taught by Harshman because all the claimed elements, i.e., the aircraft propulsion system, the center body, the scarfed inlet structure extending circumferentially about the center body to form metering portions, and the rotating scarfed inlet structure, were known in the art, and one skilled in the art could have substituted the rotating scarfed inlet structure, taught by Harshman, for the non-rotating scarfed inlet structure of Herzog, with no change in their respective functions, to yield predictable results, i.e., rotating the scarfed inlet structure relative to the center body would have changed the metering portion area from a first area at a first position (see Fig. 1 marked-up below) to a second area at a second position (see Fig. 1-A marked-up below), where the second area would have been different from the first area. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  

    PNG
    media_image1.png
    673
    1170
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    763
    1148
    media_image2.png
    Greyscale


Re Claim 2, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above; except, wherein the first component of the assembly comprises the center body, and the second component of the assembly comprises the scarfed inlet structure.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Herzog, i.v., Harshman, to have the first component of the assembly comprises the center body, and the second component of the assembly comprises the scarfed inlet structure because Applicant has not disclosed that the “first component of the assembly comprises the center body, and the second component of the assembly comprises the scarfed inlet structure” provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, the original Specification merely repeated the limitations of Claim 2 without any additional details.  Para. [0063] disclosed “The center body 66 is described above as a movable structure, and the nacelle inlet structure 58 is described above as a stationary structure. However, it is contemplated that the functionality / operation of these structures 58 and 66 may be reversed. For example, in some embodiments, the center body 66 may be configured as a stationary structure, and the nacelle inlet structure 58 and/or its inlet lip 80 may be configured as a movable structure; e.g., a rotatable structure.  The nacelle inlet structure 58 and/or its inlet lip 80 may thereby move (e.g., rotate clockwise or counter-clockwise about the centerline 30, 82, 108) between the first and the second positions to increase or decrease the area of the metering portion 72.”  Therefore, Applicant disclosed all possible combinations of movable center body and stationary nacelle inlet structure or stationary center body and movable nacelle inlet structure which is indicative of the fact that the claimed movable first component being the center body and the second component being the stationary nacelle inlet structure are indeed a “Design Choice”, as all options perform equally well as that of Herzog, i.v., Harshman, and none of the options exhibits an advantage over the others and over Herzog, i.v., Harshman.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the movable first component being the stationary nacelle inlet structure and the second component being the center body, taught by Herzog, i.v., Harshman, because the original Specification disclosed that that configuration worked as well as the opposite configuration.
Therefore, it would have been an obvious matter of design choice to modify Herzog, i.v., Harshman, to obtain the invention as specified in Claim 2.
Re Claim 3, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above, and Herzog further teaches, in Fig. 1 marked-up above, wherein the scarfed inlet structure (6) has a leading edge; and a first point (labeled) on the leading edge is axially displaced [definition of ‘scarfed inlet’] from a second point (labeled) on the leading edge along the axis (A).
Re Claim 4, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above, and Herzog further teaches, in Fig. 1 marked-up above, wherein a plane (dashed line from first point to second point) of an inlet orifice to the inlet opening passage is angularly offset (labeled) from the axis (A).
Re Claim 5, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above, and Herzog further teaches, in Figs. 1 – 5 and Col. 4, ll. 60 - 68, wherein the center body (1 and 5) includes a tubular surface that radially tapers as center body extends in a forward direction along the axis (A).  Pick any starting point along the axis (A), except for the forward most point of the center body, and the tubular surface radially tapered from said axis (A).
Re Claim 6, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above, and Herzog further teaches, in Figs. 1 - 5, wherein the center body (1 and 5) includes a tubular surface that radially tapers as center body extends in an aft direction along the axis (A).  Pick any starting point along the axis (A), except for the aft most point of the center body, and the tubular surface radially tapered from said axis (A).
Re Claim 7, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above, and Herzog further teaches, in Figs. 1 – 5 and Col. 4, ll. 60 - 68, wherein the center body (1 and 5) includes a first tapered surface (forward of plane E), a second tapered surface (aft ward of plane E) and a plateau surface (outer surface of plane E) that extends axially between the first tapered surface (forward of plane E) and the second tapered surface (aft ward of plane E).  Herzog further teaches, in Fig. 1 and Col. 4, ll. 60 - 68, that inclined plane E defined the outer surface of maximum diameter therefore, moving forward of plane E along said axis the first tapered surface (forward of plane E) radially tapered toward said axis (A) and moving aft of plane E along said axis the second tapered surface (aft ward of plane E) radially tapered toward said axis (A).
Re Claim 9, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above, and Herzog further teaches, in Figs. 1 – 5 and Col. 4, ll. 60 - 68, wherein the center body (1 and 5) includes a plateau surface (outer surface of plane E) aligned with an inlet lip (G from first point to second point) of the scarfed inlet structure (6); and a trailing edge of the plateau surface has a scarfed configuration, as shown in Fig. 1 plane E was inclined to match the inclination angle of the scarfed inlet.
Re Claim 10, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above, and Herzog further teaches, in Figs. 1 – 5 and Col. 4, ll. 60 - 68, wherein the center body (1 and 5) includes a plateau surface (outer surface of plane E) with a trailing edge; and a first point (P2) on the trailing edge is axially displaced (see distance L in Fig. 1) from a second point (P3) on the trailing edge along the axis (A).
Re Claim 11, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above, including wherein the scarfed inlet structure (6) comprises a leading edge (G from first point to second point); the center body (1 and 5) comprises a plateau surface (outer surface of plane E, Herzog  - Col. 4, ll. 60 - 68) with a trailing edge; the trailing edge (P3) is separated from the leading edge (G) by a first axial distance (labeled) along the axis (A) when the first component (6) of the assembly is in the first position (see Fig. 1 below); and the trailing edge (P3) is separated from the leading edge (G) by a second axial distance (labeled) along the axis (A) when the first component (6) of the assembly is in the second position (see Fig. 1-A below), and the second axial distance is different than the first axial distance, as shown in the comparison of Figs. 1 and 1-A below the second axial distance would have been greater than the first axial distance.  As shown in the comparison of Figs. 1 and 1-A below, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the combination of Herzog, i.v., Harshman, taught the claim limitations because the claimed structure would have performed the claimed functions.

    PNG
    media_image3.png
    737
    1170
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    648
    1147
    media_image4.png
    Greyscale

Re Claim 12, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above, and Herzog further teaches, in Fig. 1, wherein the center body comprises a cylindrical surface (labeled) with an axial length that changes as the cylindrical surface extends circumferentially about the axis (A).

    PNG
    media_image5.png
    667
    1170
    media_image5.png
    Greyscale

Re Claim 13, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above, and Herzog further teaches, in Figs. 1 and 7, wherein the axis (A) is coaxial with a centerline of the aircraft propulsion system (turbojet engine).
Re Claim 14, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above; except, wherein the axis is offset from a centerline of the aircraft propulsion system.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Herzog, i.v., Harshman, to have the axis of the inlet assembly offset from a centerline of the aircraft propulsion system (turbojet engine) because Applicant has not disclosed that the “axis is offset from a centerline of the aircraft propulsion system” provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, the original Specification merely repeated the limitations of Claim 14 without any additional details.  Para. [0060] disclosed “In some embodiments, the axial centerline / rotational axis 108 of the center body 66 is coaxial with the axial centerline / rotational axis 30 of the aircraft propulsion system 20 and its gas turbine engine 22 as described above. However, in other embodiments, the axial centerline / rotational axis 108 of the center body 66 may be eccentric / non-coaxial with the axial centerline / rotational axis 30 of the aircraft propulsion system 20 and its gas turbine engine 22 as shown in FIG. 9.  More particularly, the axial centerline 108 may be displaced from and/or angularly offset from the axial centerline 30.”  Therefore, Applicant disclosed all possible combinations of axial centerline relative to propulsion system centerline which is indicative of the fact that the claimed alignment or non-alignment of axes are indeed a “Design Choice”, as all options perform equally well as that of Herzog, i.v., Harshman, and none of the options exhibits an advantage over the others and over Herzog, i.v., Harshman.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the axis (A) is coaxial with a centerline of the aircraft propulsion system (turbojet engine), taught by Herzog, i.v., Harshman, because Claim 13 recites that configuration.
Therefore, it would have been an obvious matter of design choice to modify Herzog, i.v., Harshman, to obtain the invention as specified in Claim 14.

Regarding Claim 15, Herzog teaches, in Fig. 1, the invention as claimed, including an assembly for an aircraft propulsion system (Fig. 6 and Col. 1, ll. 5 – 10 “turbojet engine”), comprising: a center body (1 and 5) comprising a center body surface with a trailing edge (Col. 4, ll. 60 – 68 teaches that inclined plane E defined the outer surface of maximum diameter therefore, it had a surface with a trailing edge); a nacelle inlet structure (6) extending circumferentially about the center body (1 and 5), the nacelle inlet structure (6) having a leading edge (G); and an inlet passage (7) radially between and formed by at least the center body (1 and 5) and the nacelle inlet structure (6), the inlet passage (7) comprising a metering portion (labeled); a first component (6) of the assembly and a second component (1 and 5) of the assembly arranged along an axis (A); the first component of the assembly comprising a first [interpreted as renaming the previously recited structure] of the center body or the nacelle inlet structure (6); and the second component of the assembly comprising a second [interpreted as renaming the previously recited structure] of the center body (1 and 5) or the nacelle inlet structure.  Herzog is silent on said first component of the assembly configured to rotate about an axis relative to a second component of the assembly between a first position where the metering portion has a first area, and where the trailing edge is axially displaced from the leading edge by a first distance; and a second position where the metering portion has a second area that is different than the first area, and where the trailing edge is axially displaced from the leading edge by a second distance that is different than the first distance.
	Harshman teaches, in Figs. 1 – 3 and Col. 2, ll. 20 - 45, a similar nacelle inlet structure being a scarfed inlet structure (17) that rotated about its axis to facilitate changing the frontal air inlet capture area from the maximum area (Fig. 1) to the minimum capture area (Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herzog with the scarfed inlet structure (17) that rotated about its axis taught by Harshman because all the claimed elements, i.e., the aircraft propulsion system, the center body, the scarfed inlet structure extending circumferentially about the center body to form metering portions, and the rotating scarfed inlet structure, were known in the art, and one skilled in the art could have substituted the rotating scarfed inlet structure, taught by Harshman, for the non-rotating scarfed inlet structure of Herzog, with no change in their respective functions, to yield predictable results, i.e., rotating the scarfed inlet structure relative to the center body would have changed the metering portion area from a first area at a first position so that the trailing edge was axially displaced from the leading edge by a first distance (see Fig. 1 marked-up below) and rotating the scarfed inlet structure to a second position (see Fig. 1-A marked-up below) would have changed the metering portion area to a second area that is different than the first area and where the trailing edge is axially displaced from the leading edge by a second distance that is different than the first distance.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  

    PNG
    media_image6.png
    705
    1148
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    705
    1148
    media_image7.png
    Greyscale


Re Claim 16, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above, wherein the nacelle inlet structure comprises a scarfed inlet lip.
Re Claim 17, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above, and Herzog further teaches, in Fig. 1, wherein the center body (1) further includes a first tubular surface (labeled) adjacent the center body surface (surface of plane E); and the first tubular surface tapers radially inwards towards the axis (A) as the center body extends in a first direction (forward) along the axis away from the center body surface (surface of plane E).
Re Claim 18, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above, and Herzog further teaches, in Fig. 1, wherein the center body (1) further includes a second tubular surface (labeled) adjacent the center body surface (surface of plane E); and the second tubular surface (labeled) tapers radially inwards towards the axis (A) as the center body (1) extends in a second direction (aft ward) along the axis away from the center body surface (surface of plane E).

Regarding Claim 19, Herzog teaches, in Fig. 1, the invention as claimed, including an assembly for an aircraft propulsion system (Fig. 6 and Col. 1, ll. 5 – 10 “turbojet engine”), comprising: a double tapered (tapered portion forward of plane E and tapered portion aft of plane E) center body (1 and 5); a nacelle inlet structure (6) extending circumferentially around the double tapered center body (1 and 5); and an inlet passage (7) radially between and formed by at least the double tapered center body (1 and 5) and the nacelle inlet structure (6), the inlet passage (7) comprising a metering portion (labeled); a first component (6) of the assembly and a second component (1 and 5) of the assembly arranged along an axis (A); the first component of the assembly comprising one of the double tapered center body or the nacelle inlet structure (6); and the second component of the assembly comprising the other one of the double tapered center body (1 and 5) or the nacelle inlet structure.  Herzog is silent on said first component (6) of the assembly configured to rotate about said axis (A) relative to said second component (1 and 5) of the assembly between a first position where the metering portion has a first area; and a second position where the metering portion has a second area that is different than the first area.
	Harshman teaches, in Figs. 1 – 3 and Col. 2, ll. 20 - 45, a similar scarfed inlet structure (17) that rotated about its axis to facilitate changing the frontal air inlet capture area from the maximum area (Fig. 1) to the minimum capture area (Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herzog with the scarfed inlet structure (17) that rotated about its axis taught by Harshman because all the claimed elements, i.e., the aircraft propulsion system, the center body, the scarfed inlet structure extending circumferentially about the center body to form metering portions, and the rotating scarfed inlet structure, were known in the art, and one skilled in the art could have substituted the rotating scarfed inlet structure, taught by Harshman, for the non-rotating scarfed inlet structure of Herzog, with no change in their respective functions, to yield predictable results, i.e., rotating the scarfed inlet structure relative to the center body would have changed the metering portion area from a first area at a first position (see Fig. 1 marked-up above) to a second area at a second position (see Fig. 1-A marked-up above), where the second area would have been different from the first area. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).  
Re Claim 20, Herzog, i.v., Harshman, teaches the invention as claimed and as discussed above, wherein the nacelle inlet structure comprises a scarfed inlet structure.


Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herzog (5,105,615) in view of Bogert et al. (2,876,621).
Regarding Claims 1 and 2, Herzog teaches, in Fig. 1, the invention as claimed, including (Claim 1) an assembly for an aircraft propulsion system (Fig. 6 and Col. 1, ll. 5 – 10 “turbojet engine”), comprising: a center body (1 and 5); a scarfed inlet structure (6) extending circumferentially about the center body (1 and 5); and an inlet passage (7) radially between and formed by at least the center body (1 and 5) and the scarfed inlet structure (6), the inlet passage (7) comprising a metering portion (labeled); a first component (6) of the assembly and a second component (1 and 5) of the assembly arranged along an axis (A); wherein the first component of the assembly comprises one of the center body (1 and 5) or the scarfed inlet structure, and the second component of the assembly comprises the other one of the center body or the scarfed inlet structure (6) and (Claim 2) and the second component of the assembly comprises the scarfed inlet structure (6).  Herzog is silent on (Claim 1) said first component (1 and 5) of the assembly configured to rotate about said axis (A) relative to said second component (6) of the assembly between a first position where the metering portion has a first area; and a second position where the metering portion has a second area that is different than the first area and (Claim 2) wherein the first component of the assembly comprises the center body.
	Bogert teaches, in Figs. 1 – 3, Col. 1, ll. 30 – 50, and Col. 2, ll. 30 - 60, a similar assembly for an aircraft propulsion system having a center body (10) that rotated around an axis (16) to vary the area of a metering portion (8) from a first area (small area shown in Fig. 3 solid line portion) to a second area (large area shown in Fig. 3 dashed line portion) to facilitate providing greater airflow through the metering portion (8) when the aircraft was operating at a flight speed less than the designed optimum flight speed thereby providing the advantages of increased thrust range, increased upper altitude limit of operation, and more efficient variable Mach number flight.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herzog with Bogert’s teaching of rotating the center body, i.e., first component, to relative to the inlet structure, i.e., second component, to vary the metering portion between a first area at a first position and a second area that is different than the first area at a second position to provide the advantages of increased thrust range, increased upper altitude limit of operation, and more efficient variable Mach number flight.


Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741